DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2, line 31, “the suupo9rting frame” has been replaced with –the supporting frame—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest all of the particulars of a toy for pets as claimed. In particular the prior art fails to disclose a running ball in which the pet is able to generate a driving force while running, and the driving force is able to change a direction of the running ball; the toy comprising a supporting frame, at least an outer annular frame, an inner annular frame; the inner annular frame has an inner periphery provided with plural pairs of opposite holes corresponding respectively to plural pairs of opposite receiving areas in the inner annular frame, each receiving area is provided therein with a bearing having a bore, and second rods are able to be inserted into any of the plural pairs of opposite holes in the inner periphery of the inner annular frame and then into the bores of the bearings.
The prior art of Striggow (US 20150231520) teaches a visual movement display device with annular rings which rotate around a central sphere. The device of Striggow uses bushings to couple the device to support members, however Striggow fails to teach a running ball for a pet, where the pet is placed into the running ball to generate a driving force which changes the direction of the pet. Striggow additionally fails to teach wherein the inner annular frame has an inner periphery provided with plural pairs of opposite holes corresponding respectively to plural pairs of opposite receiving areas in the inner annular frame, each receiving area is provided therein with a bearing having a bore, and second rods are able to be inserted into any of the plural pairs of opposite holes in the inner periphery of the inner annular frame and then into the bores of the bearings.
The prior art of Yang (US 6071167) teaches a toy which includes a spherical outer casing. However, Yang fails to teach or disclose a running ball for a pet for the same reasons as stated above.
The prior art of Scritchit (YouTube video 2007) teaches a gyroscopic running ball for a pet in which the direction of the ball is able to change via a driving force generated by a pet. However Scritchit fails to teach where each receiving area is provided therein with a bearing having a bore, and second rods are able to be inserted into any of the plural pairs of opposite holes in the inner periphery of the inner annular frame and then into the bores of the bearings.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642